IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

WILLIAM P. HALL, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Petitioner,                           DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D15-5492

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 28, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William P. Hall, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

WOLF, LEWIS, and KELSEY, JJ., CONCUR.